Citation Nr: 0833576	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from June 1963 to November 
1963, May 1969 to August 1970, and August 1970 to September 
1974.  The veteran has also reported an additional period of 
service lasting until 1978 which has not yet been verified.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a low back 
disability.  The veteran asserts that he injured his back 
multiple times during service and that he currently 
experiences chronic back pain due to the injuries he received 
during service.

VA has a duty to assist the veteran in claim development.  
This includes assisting in the procurement of service medical 
records and pertinent treatment records, as well as providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2007).

The Board finds that the requirements for duty to assist have 
not been met.  The veteran asserts he had low back injuries 
during service.  Service medical records reflect multiple 
consultations with the doctor for complaints of low back 
pain.  The first complaint of low back pain in evidence is in 
August 1969.  The veteran complained of low back pain, and it 
is noted in the record that in 1963 he was hit in the body by 
the tails of a Howitzer.  At this consultation, the doctor 
diagnosed a mild back strain.  

Next, in September 1969, the medical record indicates that 
the veteran complained of pain in the lumbar spine area, and 
he was sent for an x-ray of the spine.  However, a subsequent 
notation indicates that the x-ray request form was lost and a 
new form was issued.  Results of this x-ray are not located 
in the service medical records. 

In July 1970, the veteran again complained of back pain, and 
it was noted that the veteran had back pain for about 2 
years.  Another spine x-ray was ordered, but there is no 
further notation of any results from this x-ray.  

Subsequently, the veteran again returned for complaints of 
low back pain in November 1970.  Muscle spasms were noted, 
and Parafon Forte was prescribed.

In September 1973, the veteran was involved in a head-on 
collision during service, and he was admitted to a hospital 
with severe low back pain, as well as other injuries.  On an 
examination completed in April 1974, the veteran noted 
recurrent back pain in his medical history.

During a VA outpatient examination in December 2002, the 
veteran complained of low back pain, and he was given muscle 
relaxers.  A VA outpatient examination from November 2003 
also notes low back pain.  The veteran's low back muscles 
were sore on palpation, and Toradol was prescribed.  
Furthermore, there are complaints of low back pain throughout 
VA outpatient records from October 2006 to January 2007.  
Additionally, in November 2006, results from magnetic 
resonance imaging (MRI) showed a bulging disc L4, L5, and 
stenosis.

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

VA hospital records indicate that the veteran does currently 
have a low back disorder, specifically a bulging disc L4, L5, 
and stenosis.  Service medical records also indicate that the 
veteran suffered injuries to his back and complained of low 
back pain throughout service.  In an informal hearing 
presentation dated in July 2008, the veteran's representative 
asserted that the veteran would attest to back problems since 
service.  However, due to the lack of a VA examination and 
nexus opinion, there is not sufficient evidence to render a 
decision on service connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1. The RO should make appropriate efforts 
to verify all periods of service claimed 
by the veteran, to include the reported 
period ending in 1978.  

2.  Afford the veteran a VA examination 
for the purpose of determining the 
etiology of any current low back 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current low back 
disability had its onset during service, 
or is in any other way causally related 
to his active service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  38 C.F.R. §§ 
3.158, 3.655 (2007).

3.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




